Citation Nr: 1131300	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for the claimed residuals of a deviated nasal septum.

2.  Entitlement to an initial compensable rating for service-connected right ear hearing loss.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO.

Although the Veteran initiated an appeal as to multiple issues, he limited the scope of the appeal in his Substantive Appeal to the issues as identified on the preceding page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for the residuals of deviated nasal septum is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.   



FINDING OF FACT

The service-connected right ear hearing loss disability currently is shown to be productive of a loss of hearing acuity that is no worse than Level I; neither an exceptional pattern of hearing loss nor a total loss of hearing in the other ear is demonstrated.



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected right ear hearing loss are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 4.85, 4.85, 4.86 including Diagnostic Code (Code) 6100 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

A September 2007 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the laws and regulations as discussed.

In this regard, the letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also given general notice regarding how disability ratings and effective dates are assigned.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The service treatment records are associated with his claims file and VA has obtained all pertinent/identified records that could be obtained.  

The RO arranged for a VA examination that is deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.


Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85 (2010).  

Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86 ) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85 , Table VIA. 

One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz ) are 55 decibels or greater.  

Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  

Table VII is used to determine the rating to be assigned by combining the Roman numeral designations for hearing impairment of each ear. 

On this record, the criteria for a compensable rating for the service connected right ear hearing loss are not shown.

At a January 2008 VA examination, the Veteran complained of misinterpreting words most of the time in most listening situations.  He had no history of tinnitus, earaches, ear infections or drainage.  He denied having a recent history of recreational or occupational noise exposure.

On the authorized audiological evaluation in, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
40
55
45
LEFT
N/A
15
30
50
45

The Veteran's puretone average was noted to be 40 for the service-connected right ear hearing loss.

His speech audiometry revealed a speech recognition ability of 96 percent in each ear.  

The diagnosis was that of right ear mild conductive hearing loss at 250 Hz, within normal limits at 500 Hz and 1000 Hz, and mild sloping to moderately severe sensorineural hearing loss beginning at 2000 Hz.

Applying the rating criteria to the clinical results of an average puretone threshold of 40 decibels in the right ear and a 96 percent speech recognition yields a Level I designation under Table VI.  

Applying the Level I designation for the right ear, and a Level I Roman numeral designation for the nonservice-connected left ear hearing loss, to Table VII results in a noncompensable rating for the service-connected right ear hearing impairment.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2010).  

The rating criteria also provide for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86(a), (b) (2010).  However, the hearing evaluation of record does not meet the criteria for an exceptional pattern of hearing impairment.  Therefore, 38 C.F.R. § 4.86 (a) and (b) do not apply.

As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.   



ORDER

A compensable rating for the service-connected right ear hearing loss is denied.  


REMAND

Regarding the claimed deviated nasal septum, a pertinent diagnosis was not made in service, but was first recorded about 5 months after the Veteran's long period of active service.  

At the September 2008 VA examination, the examiner diagnosed "allergic rhinitis with deviated septum."  Service connection was subsequently granted for allergic rhinitis based on the treatment in service and the current diagnosis.

Given that the now service-connected allergic rhinitis was diagnosed together with the deviated nasal septum, it is unclear whether the examiner intended to suggest the two disorders are interrelated.  Consequently, further clarification is necessary.

Accordingly, this remaining matter is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of claimed deviated nasal septum.  All indicated tests and studies should be performed, and all clinical findings should be reported in detail.

The claims file must be made available to the examiner for review, and the examination report should reflect that such review did take place.

Based on his/her review of the case, the examiner should opine  as to whether any current disability manifested by a deviated nasal septum at least as likely as not (a 50 percent or greater probability) is due to an event or incident of the related Veteran's long period of active service.  
 
A complete rationale must be provided for all opinions rendered.  If the examiner is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report along with an explanation, with some specificity as to why an opinion may not be offered.

2.  After completing the requested action, and any additional notification and development deemed necessary, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and any representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded an appropriate opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


